"Walker, J.,
concurring: The conclusion of the Court is, in my opinion, correct, but‘the reference to Hairston v. Garwood, 123 N. C., 345, in the connection it is placed, may seem to go beyond what that case decides. There the defendant asked to set aside the judgment as being irregular and as taken on account of his excusable neglect. The presiding judge merely held that it was not irregular, and refused to set it aside, and that ruling was affirmed on appeal, but the learned justice who wrote the opinion of this Court said: “If the judgment had shown upon its face that it had been entered as the result of a compromise made by the attorney, and that the judgment had been entered by his consent, the question would be a very different one from the one presented by this record. That question is not before us, and we need not discuss it. On the subject, however, the case of Moye v. Cogdell, 69 N. C., at p. 95, may he read with interest.” In Moye v. Gogdell, supra, the Court held as shown by the headnote, that “An attorney cannot compromise his client’s case without special authority to do so, nor can he, without such *430authority, receive in payment of a debt due his client anything except the legal currency of the- country or bills which pass as money at their par value by the common consent of the community. A subsequent ratification of the acts of the attorney is equivalent to a special authority previously granted to do those acts, but it must be the ratification of the client himself and not of his agent.” See Cox v. Boyden, 167 N. C., 320; Lance v. Russell, 157 N. C., 448.
There is a presumption that an attorney has the requisite power to act where a judgment is taken against his client (Gardner v. May, 172 N. C., 192), for having the apparent authority, the law will not presume that he has committed a wrong and acted without the actual authority. We said in Harrill v. R. R., 144 N. C., 543: “The counsel who signed the case agreed in behalf of the defendant was actually its attorney at the time, and representing it in this case at the term of the court when the case was settled. He had, apparently, all the authority necessary to act in the premises, and because he failed to observe special private instructions as to the manner of defending the suit is no reason in our opinion, under the circumstances of this case, why the judgment should be set aside, as he appeared to be clothed with general authority to act for the defendant. Greenlee v. McDowell, 39 N. C., 485; Branch v. Walker, 92 N. C., 89; Beck v. Bellamy, 93 N. C., 129; Weeks on Attorneys, sec. 222; Rogers v. McKenzie, 81 N. C., 164.” And this authority to act for his client extends to and embraces all things done within the scope of his authority, as held in Westhall v. Hoyle, 141 N. C., 337. The presumption that he has acted within the limit of his authority will be indulged, even where he agrees to a compromise or settlement of his client’s interests, in the absence of evidence to the contrary.
In this case there was previous consent by the clients to what was done. The firm was represented by one of the copartners, who was clothed with full power to act in the matter for the partnership and, of course, his consent, which was given to the attorneys, clothing the latter with the necessary authority to act, as they did, in agreeing to the judgment.
So that, however derived, the power existed, and the action of the attorneys was fully justified.
I am rather inclined to the opinion that in this case the attorneys were exercising their ordinary authority in the course of the litigation, and not surrendering, sacrificing, or even compromising any right of their client. It was a chance between evils, or the selection of chances, and they properly chose the lesser of the two in the one case, and the less hazardous of the two in the other, by eliminating the fraud, which was the dangerous element, and letting judgment go by default for the debt, as it does not appear that their client had any real or meritorious de*431fense to tbe cause of action for tbe same, and if be bad, tbe attorneys do not seem to have been informed of it. Tbey were merely serving tbeir ■client by exercising tbeir judgment and professional skill in bis bebalf and in furtherance of what tbey deemed to be bis best interests, as was done in Harrill v. R. R., supra. It would seem tbat defendants bave been tardy in asserting tbeir claim. Tbey were a long time finding out tbat tbey bad been wronged, and were guilty of sucb lacbes as should bar tbeir present application for relief.